UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


FLOYD BALDWIN,                          
                 Plaintiff-Appellant,
                 v.
                                                   No. 00-6794
JIMMY P. FERGUSON; LARRY BAXTER;
CHARLOTTE K. MCDUFFER,
             Defendants-Appellees.
                                        
           Appeal from the United States District Court
      for the Eastern District of North Carolina, at Raleigh.
                  James C. Fox, District Judge.
                       (CA-97-300-5-F(3))

                      Submitted: October 17, 2000

                      Decided: October 31, 2000

    Before WIDENER, WILKINS, and KING, Circuit Judges.



Dismissed in part and affirmed in part by unpublished per curiam
opinion.


                              COUNSEL

Floyd Baldwin, Appellant Pro Se. G. Christopher Olson, WOMBLE,
CARLYLE, SANDRIDGE & RICE, Raleigh, North Carolina, for
Appellees.
2                        BALDWIN v. FERGUSON

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Floyd Baldwin appeals the dismissal of his 42 U.S.C.A. § 1983
(West Supp. 2000) action. We dismiss in part and affirm in part,
albeit not for the reasons stated by the district court.

   Baldwin alleges he injured his knee and then endured three months
of pain at the Columbus County Detention Center ("CCDC") because
the Defendants would not schedule an immediate appointment with
a doctor. In a separate lawsuit, Baldwin alleged CCDC officials were
similarly negligent with respect to a subsequent knee injury. The lat-
ter suit, although commenced after the instant case, was terminated by
summary judgment before the Defendants filed their answer in this
suit.

   Upon the Defendants’ motion, the district court dismissed this case
solely on res judicata grounds, ruling that the judgment in Baldwin’s
other suit precluded this action.* We disagree. As a matter of North
Carolina law, see Heck v. Humphrey, 512 U.S. 477, 480 n.2 (1994),
the facts underlying the two suits were not sufficiently intertwined to
give rise to issue preclusion, see Abels v. Renfro Corp., 436 S.E.2d
822, 828 (N.C. 1993).

  Nevertheless, Baldwin is not entitled to appellate relief. Baldwin is
no longer incarcerated; accordingly, his request for injunctive relief
must be dismissed as moot. See Spencer v. Kemna, 523 U.S. 1, 7
(1999); Weinstein v. Bradford, 423 U.S. 147, 148-49 (1975) (per

  *The district court declined to adopt the portion of a magistrate
judge’s memorandum and recommendation that recommended denying
the Defendants’ motion to dismiss on res judicata grounds. The court did
not discuss any other aspect of the magistrate judge’s memorandum and
recommendation.
                        BALDWIN v. FERGUSON                         3

curiam). Moreover, his monetary claims fail due to insufficient alle-
gations of injury. Baldwin’s complaint alleges three months of pain,
causing moderate impairment of his ability to walk. These injuries are
de minimis and will not support § 1983 liability. See Taylor v.
McDuffie, 155 F.3d 479, 483-85 (4th Cir. 1998), cert. denied, 526
U.S. 1181 (1999).

   For these reasons, we dismiss this appeal in part and we affirm in
part the judgment of the district court. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                       DISMISSED IN PART; AFFIRMED IN PART